DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/21/2020  has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 09/21/2020 are accepted by the examiner.
Priority
The application is filed on 09/21/2020 and therefore the effective filing date of the application is 09/21/2020. 
. 			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shear et al. (US 20150033305 A1, hereinafter, Shear) in view of Zimmermann et al. (US 20180027006 A1, hereinafter, Zimmermann).

 	Regarding claim 1, Shear discloses a computer-implemented method comprising: identifying privacy data within received data by identifying markers that are indicative of privacy data within the received data (Paragraph 0486: attributes that express the user's preferences for privacy with the identity attributes that express interests, requirements of entity)); 
 	generating a respective classification of an object within the identified privacy data (Paragraph 0217: o generate environment physical object arrangement and feature information (which may be stored as at least in part pattern information) and such information can be used in similarity pattern matching against historical stored S.sub.1 physical environment information to provide additional assurance as to the integrity of asserted identity); 
 	assigning values to the generated respective classification of the object based on a perceived threat level associated with the identified privacy data (Paragraph 0493: allow the user to continue working with his or her general purpose operating system when the threat level is low (e.g., a threat situation less than or equal to 3) (or under certain other potential higher security threat circumstances, such as user set computing arrangement being used, for example, at a more vulnerable physical and network configuration location), and may require a more secure system when the threat level is higher); and 
 	[in response to determining that the assigned value of the received data triggers an alert associated with a predetermined threshold for privacy], 
 	automatically preventing distribution of the received data from a computing device to another computing device (Paragraphs 0402, 0682: an isolation contextual variable that expresses the degree of isolation a resource set and/or a process set may provide. For example, an operating system may include apparatus and methods for isolating resource sets and/or process sets to prevent them from interfering with one another….prevent exposing sensitive information and/or processes to outside inspection, copying, modification, repurposing).  
 	Shear does not explicitly states but Zimmermann from the same or similar fields of endeavor teaches in response to determining that the assigned value of the received data triggers an alert associated with a predetermined threshold for privacy (Zimmermann, Paragraph 0558: system to access control based on the risk score, such as to step up authentication when the risk score exceeds a threshold wherein control includes various automated response actions, such as automatically sending an alert to a user, automatically encrypting sensitive data, or automatically triggering a wide range of response actions that are available in disparate security systems, such as threat management systems).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the assigned value of the received data triggers an alert associated with a predetermined threshold for privacy as taught by Zimmermann in the teachings of Shear for the advantage of providing a cyber intelligence system that has enterprise APIs for connecting to the information technology infrastructure of an enterprise with various modules that comprise services deployed in the cloud security fabric, such as a content classification as a service module, and user and entity behavior analytics modules (Zimmermann, Abstract).

 	Regarding claim 3, the combination of Shear and Zimmermann discloses the computer-implemented method of claim 1, wherein identifying privacy data comprises: identifying privacy data within the received data (Paragraph 0148: where such attributes may be a subset of a set of resource set instance attributes (such set may be a global listing of attributes denoted as associated with a resource set). Such subsets may be stored explicitly associated with, and/or dynamically generated in response to, purpose specification instances); and 
 	placing sub-sets of privacy data within the received data associated with the plurality of identified factors into ascending levels of privacy based on the analysis of the received data using the plurality of modules (Paragraph 0502: as for an extended family meta group, a user set may use a template set that allows the user set to establish an authentication and/or other factor set identity evaluation policy and/or other rule set based, for example, on user sets relationship with other user sets (including, for example, such groups), and where such relationship set may be, at least in part, for example, based upon shared usage of, interest in, and/or involved resource set relationship with, contextual purpose related specifications). 
 
 	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 8 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Allowable Subject Matter 
6.	Claims 2, 4-7, 9, 11-14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20200128372 A1) discloses transmitting the private message further comprises, to: prioritize the private message based on a threat level.
Gazit et al.( US 20210075794 A1) discloses cybersecurity is improved by automatically finding underutilized access capabilities. Some embodiments obtain an access capability specification, gather access attempt data, and computationally determine that the access capability has not been exercised sufficiently, based on an access capability exercise sufficiency criterion. Security is then enhanced by automatically producing a recommendation to harden a guarded computing system by reducing, disabling, or deleting the insufficiently exercised access capability. .
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498